Citation Nr: 0628833	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a private hospitalization 
from February 3 to 4, 2000.

(The issue of entitlement to an increased rating for 
arthritis of the right knee will be addressed in a separate 
decision of the Board).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1990.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Salisbury, 
North Carolina.  It came to the Board through the VA Regional 
Office (RO) in Winston-Salem, North Carolina.

In April 2001, the veteran testified at a video-conference 
hearing before a Veterans Law Judge (VLJ) who is no longer 
employed at the Board.  As such, appellant will be offered 
the opportunity for an additional hearing before another VLJ 
on this issue.

The case was remanded by the Board in July 2001 and, again, 
in March 2006.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.

REMAND

In July 2001, and again in March 2006, the Board remanded the 
veteran's claim to the VAMC that was instructed to assemble 
"all of the original records concerning the veteran's claim 
for payment or reimbursement of unauthorized medical expenses 
during a period of hospitalization at Central Carolina 
Hospital from February 2 to 4, 2000."  In March 2006, the 
Board further instructed the VAMC to ask the veteran if he 
wished to testify at another hearing before a current VLJ at 
the Board.

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the VAMC has not complied with any of the 
directives from the Board's March 2006 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board deeply regrets the delay in adjudicating the 
veteran's claim.  However, without receipt of the records 
upon which the VAMC relied to make its determination, the 
Board simply cannot consider the veteran's claim.  As well, 
he must be advised of his right to a new hearing before a 
current VLJ.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the court.  See 
Stegall v. West, supra.

In view of the foregoing, the veteran's claim is remanded for 
the following:

1.  The VAMC must obtain all of the original 
medical records regarding the veteran's claim 
for payment or reimbursement of unauthorized 
medical expenses incurred during a period of 
hospitalization at Central Carolina Hospital 
from February 2 to 4, 2000.  Such records must 
be associated with the veteran's basic claims 
folder as part of the appellate records for 
the duration of the appeal to the Board.  If 
for some reason the original records cannot be 
obtained, a complete copy of all records may 
be submitted, with someone at the private 
facility certifying that all records have been 
copied.

2.  Thereafter, the VAMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

3.  The VAMC (or the RO) must provide the 
veteran, and his representative, with a letter 
in which he is asked if he wishes to testify 
during an additional hearing on appeal before 
a current Veterans Law Judge at the Board.  If 
so, appropriate steps should be taken to 
schedule either a video conference or Travel 
Board hearing at the RO.  Otherwise, the 
matter should be returned to the Board in 
accordance with applicable procedures.  A copy 
of the VAMC (or RO) letter to the veteran must 
be associated with the basic claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


